Citation Nr: 1638058	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

The appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The appellant served on an initial period of active duty for training (ACDUTRA) from October 1987 to March 1988, with reservist service and related periods of ACDUTRA and inactive duty training (INACDUTRA) thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2016, the appellant testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

The record was held open for 60 days to allow for the submission of additional evidence.   In July 2016, the Veteran submitted additional evidence and waived initial consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for multiple sclerosis, which he reports was first diagnosed in 2003 and which he asserts initially manifested during his period of initial ACDUTRA in 1987/88.  Specifically, he reports that his in-service symptoms of head pressure, dizziness, and stomach cramps, as documented in a January 1988 service treatment record, are evidence of this in-service onset of his current multiple sclerosis.  

Indeed, service connection for diseases such as multiple sclerosis may be granted based on evidence of onset during a period of ACDUTRA.  (While service connection for multiple sclerosis may be awarded as presumptively related to a period of active duty if this chronic disease manifests to a compensable degree within seven years of said active duty, the appellant has no such qualifying "active duty" service, as he has served during periods of ACDUTRA and INACDUTRA; thus, service connection may not be awarded pursuant to the provisions of 38 C.F.R. §§ 3.307, 3.309 (2015).) 

However, the Board finds that the current medical evidence of record is insufficient to determine whether the appellant's current multiple sclerosis did indeed manifest during a period of ACDUTRA.  While the appellant has submitted a medical opinion authored in July 2016 by his private primary care physician in which the physician opines that it is "possible and plausible" that the appellant's current multiple sclerosis was evident when the appellant experienced a neurological illness during service in the late 1990's, such an equivocal opinion relating current multiple sclerosis to some unspecified period of reservist service is insufficient to decide the claim.  

Rather, the Board finds that reasonable efforts to obtain the dates of all of the appellant's periods of ACDUTRA and INACDUTRA; the entirety of the appellant's service treatment records, including all reservist examination reports; and the entirety of the appellant's post-service treatment records reflecting the progression of and initial diagnosis of his current multiple sclerosis, must be made, after which a VA medical opinion must be obtained to determine whether the appellant's current multiple sclerosis did indeed manifest during any period of ACDUTRA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the dates of the appellant's periods of ACDUTRA and INACDUTRA.

2.  Obtain the entirety of the appellant's service treatment records, including all reservist periodic examination reports.

3.  Request that the appellant either provide himself, or identify and complete release forms to allow VA to request, treatment from:

(a) All multiple sclerosis treatment providers, to include treatment for any symptoms that the appellant believes could have been initial manifestations of the disease prior to diagnosis;

(b) All treatment rendered by Dr. Englander since 2007, as referenced in his 2016 medical opinion; and 

(c) All pre-2007 treatment from Kaiser Permanente since at least 2003, the date of his multiple sclerosis diagnosis.  

4.  Then, obtain a medical opinion from an appropriate VA medical professional to determine whether the appellant's current multiple sclerosis had its onset during a period of ACDUTRA.

After reviewing the claims file, to include the dates of the appellant's periods of ACDUTRA and his service and private treatment records, the reviewing medical professional is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the appellant's currently-diagnosed multiple sclerosis initially manifested during a period of ACDUTRA.

When providing this opinion, the reviewing medical professional is asked to specifically consider and comment on the clinical significance of the appellant's January 1988 treatment (during his initial period of ACDUTRA) for head pressure, dizziness, and stomach cramps.  

Schedule an examination if the medical professional determines one is necessary to provide an opinion.

A complete rationale must be provided for all opinions rendered.

5.  Finally, readjudicate the appellant's service connection claim for multiple sclerosis.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

